           1
                                                                                   JS-6
           2
           3
           4
           5
           6
           7
           8
           9                                    UNITED STATES DISTRICT COURT
          10                 CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
          11
          12 GIOVANNI T. GLADDEN,                                 CASE NO. ED-16-CV-01541-DSF
                                                                  (SPx)
          13                       Plaintiff,
                                                                  [PROPOSED] ORDER GRANTING
          14             vs.                                      STIPULATION TO DISMISS WITH
                                                                  PREJUDICE
          15 STAN SNIFF,
             et al.,
          16
                      Defendants.
          17
          18
          19            GOOD CAUSE APPEARING AND THE PARTIES HAVING
          20 STIPULATED THERETO, IT IS ORDERED, ADJUDGED AND DECREED:
          21            1.         The Complaint, in its entirety and as to each and every claim for relief
          22 and any and all defendants, is dismissed with prejudice.
          23            2.         The settlement is further memorialized in a written settlement
          24 agreement.
          25            3.         The parties shall bear their own costs, expenses and attorneys’ fees
          26 arising out of and/or connected with this matter, including any such fees or expenses
          27 potentially recoverable under 42 U.S.C. Sec. 1988.

LEWI      28            ///
S
BRISBOI        4844-1471-2723.1
S                                 [PROPOSED] ORDER GRANTING STIPULATION TO DISMISS WITH PREJUDICE
BISGAAR
           1            4.         This Order is the result of a compromise of disputed claim. It is not to
           2 be considered as an admission of liability and/or responsibility with regard to the
           3 incident, occurrence, casualty or event referenced in the pleadings herein.
           4            5.         The parties agree that the mediator shall retain jurisdiction for the
           5 purpose of enforcement of the terms of the settlement agreement between the
           6 parties.
           7            IT IS SO ORDERED, ADJUDGED AND DECREED.
           8
                           15 2019
           9 DATED: April ____,
          10
                                                           By:
          11                                                     Hon. Sheri Pym
                                                                 United States Magistrate Judge
          12
          13
          14
          15
          16
          17
          18
          19
          20
          21
          22
          23
          24
          25
          26
          27

LEWI      28
S
BRISBOI        4844-1471-2723.1
                                                                  2
S                                 [PROPOSED] ORDER GRANTING STIPULATION TO DISMISS WITH PREJUDICE
BISGAAR
